IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0551
                            Filed December 6, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT DANIEL CHURCH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marion County, Martha L. Mertz,

Judge.



      A defendant appeals his conviction asserting his trial counsel provided

ineffective assistance. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Theresa R. Wilson, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kyle P. Hanson, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Tabor and Bower, JJ.
                                           2


VOGEL, Presiding Judge.

       Robert Church appeals following his guilty pleas to assault with the intent

to commit sexual abuse and possession of marijuana.                  See Iowa Code

§§ 124.401(5), 709.11 (2016).        He asserts his counsel provided ineffective

assistance by permitting him to plead guilty when he had not been informed

regarding various consequences of his guilty plea. Specifically, he claims trial

counsel misinformed him of the duration of his obligation to register with the sex

offender registry, counsel failed to inform him of the special sentence applicable to

the assault conviction or that the sentences for both offenses could have been run

consecutively, and counsel failed to ensure the written guilty plea form for the

possession charge advised him of the penalties for that offense. The State asserts

the record is inadequate on direct appeal to address these claims, asking us to

preserve them for postconviction relief.

       Church acknowledges that no motion in arrest of judgment was filed in this

case, so he raises these challenges to his guilty pleas through the lens of

ineffective-assistance of counsel. State v. Straw, 709 N.W.2d 128, 133 (Iowa

2006) (noting a challenge to a guilty plea is not barred “if the failure to file a motion

in arrest of judgment resulted from ineffective assistance of counsel”). To prove

his ineffective-assistance claim, Church must prove counsel failed to perform an

essential duty and the failure resulted in prejudice. See id. The prejudice burden

requires proof “there is a reasonable probability that, but for counsel’s errors, he

or she would not have pleaded guilty and would have insisted on going to trial.” Id.

When an ineffective-assistance claim is made on direct appeal, we must first

determine whether the record is adequate to address the claim made. State v.
                                         3

Johnson, 784 N.W.2d 192, 198 (Iowa 2010).            “[M]ost claims of ineffective

assistance of counsel in the context of a guilty plea will require a record more

substantial than the one [available on direct appeal].” Straw, 709 N.W.2d at 138.

       We note several concerning inconsistencies, discrepancies, and omissions

in the guilty plea form Church signed that is part of our record on appeal. However,

we also note that the order accepting Church’s guilty plea states that Church

“appeared in person and with counsel.” In his “Request for Appeal,” Church

mentioned that he “walked into the courtroom and pleaded guilty.” It thus appears

there was an unreported guilty plea hearing involved in this case. Because this

record does not contain evidence as to what occurred at that hearing and whether

the court or counsel rectified the errors in the guilty plea form at the hearing, we

conclude the record on appeal is not adequate to address Church’s claims that his

trial counsel was ineffective with respect to the guilty plea. State v. Coil, 264

N.W.2d 293, 296 (Iowa 1978) (“Even a lawyer is entitled to his day in court,

especially when his professional reputation is impugned.”). We therefore preserve

Church’s ineffective-assistance claims for a postconviction proceeding. See State

v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010) (“If . . . the court determines the

claim cannot be addressed on appeal, the court must preserve it for a

postconviction-relief proceeding, regardless of the court’s view of the potential

viability of the claim.”).

       AFFIRMED.